                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-23698-GAYLES


    RAIN FOREST ADVENTUES
    (HOLDINGS) LTD.; and HARALD
    JOACHIM VON DER GLOTZ,

                            Plaintiffs,

    v.

    AIG INSURANCE HONG KONG
    LIMITED,

                            Defendant.
                                                           /

                                                    ORDER

         THIS CAUSE comes before the Court on Plaintiff’s Expedited Motion for Preliminary

Anti-Suit Injunction [ECF No. 12], Defendant’s Motion to Dismiss the Insureds’ Complaint for

Declaratory Relief and to Compel Arbitration [ECF No. 30], the Proposed Intervenor’s Motion for

Leave to Intervene [ECF No. 17], and Defendant’s Motion for Sanctions [ECF No. 11]

(collectively, the “Motions”). The Court considered the Motions at the hearing on January 27,

2020, and issued oral rulings on each. This written omnibus order follows.

                                               BACKGROUND

         This case presents the sequel to McCullough v. Royal Caribbean Cruises, Ltd., et al., Case

No. 16-20194 (S.D. Fla. Jan. 15, 2016) (“McCullough”). 1 In McCullough, Lynn McCullough and

her husband (the “McCulloughs”) obtained a substantial settlement from Plaintiffs, Rain Forest


1
 The Court adopts and incorporates the recitation of facts set forth in the Court’s Order on Defendant AIG Insurance
Hong Kong Limited’s Motion to Compel Arbitration and Dismiss Plaintiffs’ Third Amended Complaint in
McCullough. See McCullough v. Royal Caribbean Cruises, Ltd., et al., No. 16-cv-20194, 2019 WL 2076192 (S.D.
Fla. May 10, 2019).
Adventures (Holdings) Ltd. and Harald Joachim von der Glotz, following litigation that arose from

a tragic and severe incident that caused Lynn injuries during a cruise excursion in St. Lucia. The

McCulloughs sought to enforce the settlement against Plaintiffs’ insurer, AIG Insurance Hong

Kong Limited (“AIG”) through a third-party bad faith action under Florida law. See McCullough,

2019 WL 2076192, at *2 (S.D. Fla. May 10, 2019).

          AIG moved to compel arbitration based on the terms of Plaintiffs’ insurance policy (the

“Policy”). Id. The Policy’s Disputes Clause states that:

          Except as otherwise specifically provided, any dispute regarding any aspect of this
          policy or any matter relating to cover thereunder which cannot be resolved by
          agreement within six (6) months, shall first be referred to mediation at Hong Kong
          International Arbitration Centre (HKIAC) and in accordance with its Mediation
          Rules.

          If the mediation is abandoned by the mediator or is otherwise concluded without
          the dispute or difference being resolved, then such dispute or difference shall be
          referred to and determined by arbitration at HKIAC and in accordance with its
          Domestic Arbitration Rules.

Id. at *1; see also [ECF No. 1 ¶ 18]. This Court denied AIG’s motion and held that the

McCulloughs could not subjected to arbitration because they were not signatories to the Policy.

See McCullough, 2019 WL 2076192, at *4. The Court then stayed McCullough to await a

determination on coverage. Id. AIG appealed the Court’s Order, which remains pending, and

initiated arbitration against Plaintiffs in Hong Kong to determine the Policy’s applicability and

limits.

          Plaintiffs then brought this action against AIG seeking a declaration that arbitration is not

required under the Policy and that AIG is required to resolve the dispute in this Court. [ECF No.

1]. Plaintiffs argue that a separate provision of the Policy applies, the Global Liberalization Clause,

and that under its terms arbitration in Hong Kong is not mandatory:




                                                   2
        In respect of Loss arising from any Claim maintained in a Foreign Jurisdiction or
        to which the law of a Foreign Jurisdiction is applied, the Insurer shall apply the
        terms and conditions of this policy as amended to include those of the Foreign
        Policy in the Foreign Jurisdiction that are more favourable to Insureds in the
        Foreign Jurisdiction.

[ECF No. 1 ¶ 19]. Plaintiffs also sought an anti-suit injunction to prevent the Hong Kong

proceedings from moving forward. [Id. ¶¶ 57–75].

        A flurry of motions followed. AIG moved for sanctions, arguing that the suit is frivolous

under the Policy’s terms. [ECF No. 11]. Plaintiffs then filed an Expedited Motion for Preliminary

Anti-Suit Injunction. [ECF No. 12]. The McCulloughs moved to intervene under Federal Rule of

Civil Procedure 24. [ECF No. 17]. And AIG moved to dismiss and compel arbitration. [ECF No.

30].

                                              DISCUSSION

I.      The McCulloughs’ Motion for Leave to Intervene

        The Court first considers whether the McCulloughs should be granted leave to intervene

under Federal Rule of Civil Procedure 24. 2 “Under Rule 24(a)(2), a party is entitled to intervention

as a matter of right if the party's interest in the subject matter of the litigation is direct, substantial

and legally protectable.” Georgia v. United States Army Corps of Eng’rs, 302 F.3d 1242, 1249

(11th Cir. 2002). Intervention is permissible when a party “claims an interest relating to the

property or transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). Courts also consider

whether the intervention application is timely. See Sierra Club, Inc. v. Leavitt, 488 F.3d 904, 910

(11th Cir. 2007).


2
 The McCulloughs’ Motion also blankly asserts a claim under Rule 24(b), but provides no argument or support for
such motion in their moving papers nor during argument. The Court therefore considers that argument forfeited.

                                                      3
       Notably, an interest in economic recovery is not the same as a legally protectable interest

required by Rule 24. Mt. Hawley Ins. Co. v. Sandy Lake Properties, Inc., 425 F.3d 1308, 1311

(11th Cir. 2005). A legally protectable interest is instead “an interest that derives from a legal

right.” Id. (quoting United States v. South Fla. Water Mgmt. Dist., 922 F.2d 704, 710 (11th Cir.

1991) (“What is required is that the interest be one which the substantive law recognizes as

belonging to or being owned by the applicant.”).

       The McCulloughs seek to intervene based on their settlement with Plaintiffs in

McCullough—a settlement that potentially exceeds sixty million dollars. They have identified no

other interest in this action. As such, their interest is purely economic and does not warrant

intervention under this circuit’s precedent. See Mt. Hawley, 425 F.3d at 1311.

       Nor have they persuaded the Court that Plaintiffs would not adequately protect their

interests in this litigation, as the parties have the same goals and strategy. See Georgia River

Network v. U.S. Army Corps of Eng’rs, No. 4:10-CV-00267, 2011 WL 3320514, at *3 (S.D. Ga.

Aug. 1, 2011) (proposed intervenors “need only show that there exists between it and the plaintiffs

a reasonable divergence or disunity of litigation strategy, if not ultimate objective”). Indeed,

Plaintiffs have a compelling reason to adequately litigate this matter: an outcome not in their favor

could result in their payment of the entire settlement. The Court shall therefore deny the

McCullough’s Motion.

II.    AIG’s Motion to Dismiss and Motion to Compel

       Next, the Court takes up AIG’s Motion to Dismiss the Insureds’ Complaint for Declaratory

Relief and to Compel Arbitration. Notably, the parties agree that the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C. §§ 201–08 (the

“Convention”), governs here because there is an agreement in writing between AIG and Plaintiffs



                                                 4
and all of the Convention’s other prerequisites are satisfied. See Bautista v. Star Cruises, 396 F.3d

1289, 1294 (11th Cir. 2005) (outlining prerequisites for arbitration under the Convention). Solely

at issue is whether the Policy requires arbitration. The Court agrees that it does.

        “[A] party cannot be required to submit to arbitration any dispute which he has not agreed

so to submit.” Id. (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363

U.S. 574, 582 (1960)). In determining the validity of an agreement to arbitrate, the Supreme Court

has noted that, in most circumstances, “a court should decide ‘certain gateway matters, such as

whether the parties have a valid arbitration agreement at all . . . .’” Id. (quoting Green Tree Fin.

Corp. v. Bazzle, 539 U.S. 444, 452 (2003)). This “[question of arbitrability], is ‘an issue for judicial

determination [u]nless the parties clearly and unmistakably provide otherwise.’” Id. (citing

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)).

        Here, the Court is prohibited from resolving whether the Global Liberalization Clause

requires litigation before this Court because the Policy “clear[ly] and unmistakabl[y]” delegates

threshold arbitrability matters to HKAIC. Jones v. Waffle House, Inc., 866 F.3d 1257, 1264 (11th

Cir. 2017) (noting that parties may agree to confer jurisdiction to the arbitrator to determine

threshold issues of arbitrability); see also Jones v. Pro Source Servs., Inc., No. 8-13-cv-1311-T-

30EAJ, 2013 WL 37766889 (M.D. Fla. July 17, 2013) (holding that where an arbitration agreement

incorporated the AAA’s Employment Arbitration Rules, jurisdiction over issues of arbitrability

were conferred to the arbitrator instead of the court). The Disputes Clause specifically states that

“any dispute regarding any aspect of this Policy or any matter relating to cover thereunder” shall

first go to mediation, then arbitration, before HKAIC. [ECF No. 1 ¶ 18]. That is as clear a

delegation as it gets.




                                                   5
       Plaintiffs argue that the Disputes Clause governs “except as otherwise provided.” [ECF

No. 1 ¶ 18]. Plaintiffs point out that the Global Liberalization Clause “otherwise provide[s]” for

alternative litigation options because it incorporates terms of more “favourable” policies to govern

claims arising in a foreign jurisdiction where a different insurance policy has been issued. [Id.

¶ 19]. While Plaintiffs argue that a “favourable” policy may exist that would require litigation here,

they provide no evidence of such a policy. Nor have they affirmatively requested such evidence

through limited discovery. Even so, whether the Global Liberalization Clause would apply to bar

arbitration is itself a question of the scope of arbitrability—a question that the Policy expressly

refers to HKAIC. Accordingly, the Court agrees that arbitration is warranted because the Policy

specifically delegates threshold arbitrability matters to the HKAIC.

       AIG has also moved to dismiss based on lack of personal jurisdiction and forum

nonconveniens. The Court need not reach these issues based on the foregoing. Additionally, given

AIG’s extensive litigation in this and McCullough without a reservation of rights, the Court could

reasonably infer waiver of personal jurisdiction. See Matthews v. Brookstone Stores, Inc., 431 F.

Supp. 2d 1219, 1225 (S.D. Ala. 2006) (“The more active a defendant has been in litigating a case,

the more likely it is that the defendant will be deemed to have waived defects

in personal jurisdiction and impliedly consented to a court’s jurisdiction.”).

                                          *       *       *

       The Court shall deny Plaintiffs’ Motion for Temporary Anti-Suit Inunction, as they have

no likelihood of success on the merits following the Court’s ruling on AIG’s motion to compel.

The Court shall also deny AIG’s Motion for Sanctions, as the Court finds issues sufficiently in

dispute such that the Motions were not “objectively frivolous” in light of the facts and law.

Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996).



                                                  6
                               CONCLUSION

Accordingly, it is ORDERED AND ADJUDGED that

(1) the Proposed Intervenor’s Motion for Leave to Intervene [ECF No. 17] shall be

   DENIED;

(2) Defendant’s Motion to Dismiss the Insureds’ Complaint for Declaratory Relief and to

   Compel Arbitration [ECF No. 30] shall be GRANTED IN PART AND DENIED IN

   PART. Defendants’ Motion to Compel is GRANTED and the Motion to Dismiss is

   DENIED. The parties shall proceed under HKAIC procedures as the Disputes Clause

   requires;

(3) Plaintiffs’ Expedited Motion for Preliminary Anti-Suit Injunction [ECF No. 12] is

   DENIED; and

(4) Defendant’s Motion for Sanctions [ECF No. 11] is DENIED.

DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of March, 2020.




                                    ________________________________
                                    DARRIN P. GAYLES
                                    UNITED STATES DISTRICT JUDGE




                                       7
